Quillian, Judge.
The appellant was tried and convicted of larceny of an automobile. He contends that there was a material variance between the allegata and probata in that the indictment alleged that the automobile was the property of Lee McKenzie whereas the evidence disclosed that legal title to the vehicle was held by another person. While it is true that the record shows that Lee McKenzie was not the holder of the legal title to the automobile, there was evidence that he was in lawful possession of the vehicle at the time it was stolen. Proof that certain property alleged to have been stolen was taken from the lawful possession of the person named in the indictment as the owner is sufficient proof of ownership although the legal title to the property be in another. Thomas v. State, 27 Ga. App. 38 (2) (107 SE 418).
The appellant’s contention is without merit.

Judgment affirmed.


Bell, P. J., and Hall, J., concur.

Russo & Russo, Lucio L. Russo, for appellant.
Lewis R. Slaton, Solicitor General, J. Walter LeCraw, for appellee.